DETAILED ACTION
This action is in response to application 16/857,861 filed on 04/24/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first light source configured to …”; a first input/output device (I/O) device configured to …”; a second light source configured to …”; a second (I/O) device configured to …” in claim 1; a microphone configured to …” in claim 8; a controller configured to …” in claims 1, 10-13, 33, and 36; a first luminaire housing configured to …” in claim 14; an alert interface configured to …” in claim 16;  and an external device is configured to …” in claim 32.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (“Gray”) (US Pub. No.: 2018/0315287 A1) in view of Zhang et al. (“Zhang”) (US Patent No.: 7,583,815 B2).

In regards to claim [1], Gray discloses a system (see fig. 1 and/or fig. 3 and/or fig. 6) comprising: a first luminaire housing (see paragraph [0027] and [0072]) including a first light source (see fig. 1 and/or fig. 3 unit 140, e.g. “upper-left light source 140”) configured to provide illumination to a first location (see fig. 3 unit 55a), a first input/output device (I/O) device (see fig. 3 unit 157, e.g. “first upper-left light sensor 157”) configured to sense a first data set (see paragraph [0036]) corresponding to the first location (see fig. 3 unit 55a), and a second luminaire housing (see paragraph [0028], e.g. “light source 140 is housed in a second housing”) separate from the first luminaire housing (see paragraphs [0028-0029]), the second housing (see paragraph [0028]) including a second light source (see fig. 3 unit 140, e.g. “lower-right light source 140”) configured to provide illumination to a second location (see fig. 3 unit 55c), a second I/O device (see fig. 3 unit 157, e.g. “lower-right light sensor 157”) configured to sense a second data set (see paragraph [0038]) corresponding to the second location (see fig. 3 unit 55c); and a controller (see fig. 3 unit 250) having an electronic processor and memory (see paragraph [0010]), the controller (see fig. 3 unit 250) configured to receive (see fig. 3), via the first (see fig. 3 unit 157, e.g. “first upper-left light sensor 157”) and second I/O devices (see fig. 3 unit 157, e.g. “lower-right light sensor 157”), a portion of the first data set and a portion of the second data set (see paragraphs [0036] and [0038]).
Yet, Gray fails to explicitly disclose to combine a first data set and a second data set to form a third data set and output the third data set as claimed.
However, Zhang teaches the well-known concept to combine (see fig. 2 unit 206) a first data set (see fig. 2 unit 204) and a second data set (see fig. 2 unit 206) to form a third data set (see fig. 2 unit 212) and output (see fig. 2 unit 214) the third data set (see fig. 2 unit 212).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Gray above by incorporating the proposed teachings of Zhang above to perform such a modification to provide a video surveillance system and method that is capable of combining a first data set and a second data set to form a third data set and output the third data set as well as to the solve the problem in a case where security needs demand much more capabilities from IVS. For example, a nuclear power plant may have more than ten intelligent surveillance cameras monitoring the surroundings of one of its critical facilities. It may be desirable to receive an alert when there may be some target (e.g., a human or vehicle) loitering around the site for more than fifteen minutes, or when the same target approaches the site more than three times in a day. The conventional individual camera system would fail to detect the threats because a target of interest may loiter at the site for more than an hour, but not stay in any single camera view for more than two minutes, or the same suspect target might approach the site five times in a day but from different directions taught by Zhang et al. (see Zhang, col. 1 lines 25-37), thus improving intelligent video surveillance (IVS) content analysis capabilities on various camera views.


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first I/O device is a first camera and the second I/O device is a second camera (see paragraph [0034]), and the portion of the first data set and the portion of the second data set (see paragraphs [0036] and [0038]) include pixels indicating movement (see paragraph [0034]).


As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first location (see fig. 6A unit 55a) and the second location (see fig. 6A unit 55b) overlap (see fig. 6A) to form an overlap location (see paragraphs [0048]).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 3 (see the above rejection of claim 3), wherein the portion of the first data set (see paragraph [0036]) does not include the overlap location (see paragraph [0043] and [0051]).

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the portion of the first data set and the portion of the second data set (see paragraphs [0036] and [0038]) are received by the controller (see fig. 3 unit 250) according to a time period (see fig. 2 unit 190).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 5 (see the above rejection of claim 5), wherein the time period changes based on activity of an object (see paragraph [0047]) within at least one selected from a group consisting of the first location (see fig. 3 unit 55a) and the second location (see fig. 3 unit 55c).	

	As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the third data set includes a motion trail of an object moving (see fig. 2 unit 182, paragraph [0047]) within at least one selected from a group consisting of the first location (see fig. 3 unit 55a) and the second location (see fig. 3 unit 55c).

As per claim [8], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first I/O device is a microphone configured to sense a property of a sound (see paragraphs [0046] and [0064]) at the first location (see fig. 3 unit 55a).

	As per claim [9], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 8 (see the above rejection of claim 8), wherein the sound property includes at least one selected from a group consisting of an amplitude, a frequency, and a waveform (see paragraphs [0046] and [0064]).

	As per claim [10], most of the limitations have been noted in the above rejection of claim 7.  In addition, Gray discloses the system of claim 8 (see the above rejection of claim 8), wherein the controller (see fig. 3 unit 250) is further configured to receive (see fig. 3), via the microphone (see paragraphs [0047]), data corresponding to the sound property (see paragraphs [0046] and [0064]).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 10 (see the above rejection of claim 10), wherein the controller is further configured to determine (see fig. 3 unit 250), based on the data (see fig. 2 unit 192), a location within the first location (see fig. 3 unit 55a) of a source of the sound (see paragraphs [0046] and [0064]).

	As per claim [12], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 10 (see the above rejection of claim 10), wherein the controller is further configured to determine (see fig. 3 unit 250), based on the data (see fig. 2 unit 192), a type of sound associated with a source of the sound (see paragraphs [0046] and [0064]).

	As per claim [13], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 10 (see the above rejection of claim 10), wherein the controller (see fig. 3 unit 250) is further configured to compare (see paragraph [0008]) a first sound property to a second sound property (see paragraphs [0046] and [0064]); and determine, based on the comparison (see paragraph [0008]), a type of sound associated with a source of the sound (see paragraphs [0046] and [0064]).

	As per claim [14], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first luminaire housing (see paragraph [0027] and [0072]) is configured to be mounted on a ceiling (see fig. 4).

	As per claim [15], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the I/O device is at least one selected from a group consisting of a camera (see paragraph [0034]), a microphone, a speaker (see paragraph [0064]), a transducer, a moisture sensor, a global positioning system (GPS), a Human-Machine interface (HMI), a temperature sensor, an air sensor, an accelerometer, a gyroscope, a magnetometer, a humidity sensor, a barometer, a light sensor (see fig. 3 units 157), an ultra-violet light sensor, an air quality sensor, an occupancy sensor, an anemometer, a time-of-flight sensor, a microwave sensor, an ultrasonic sensor, a radio-frequency (RF) sensor, a surface-acoustic wave (SWA) sensor, and a radar sensor.

	As per claim [16], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), further comprising an alert interface configured to receive a user-input (see paragraph [0046] and [0088]).

	As per claim [17], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 16 (see the above rejection of claim 16), wherein the alert interface (see paragraph [0046] and [0088]) is located within the first location (see fig. 3 unit 55a) and outputs an alert (see paragraph [0046] and [0088]) to the controller (see fig. 3 unit 250).

	As per claim [18], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first I/O device (see fig. 3 unit 157, e.g. “first upper-left light sensor 157”) receives power (see paragraph [0032]) parasitically from the first luminaire (see paragraph [0027] and [0072]).

	As per claim [19], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first I/O device (see fig. 3 unit 157, e.g. “first upper-left light sensor 157”) receives power from a driver (see paragraph [0032]).

	As per claim [20], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first I/O device (see fig. 3 unit 157, e.g. “first upper-left light sensor 157”) receives power from an energy storage device (see paragraph [0032]).

	As per claim [21], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first I/O device (see fig. 3 unit 157, e.g. “first upper-left light sensor 157”) receives a low-voltage power (see paragraph [0032]).

	As per claim [22], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first I/O device (see fig. 3 unit 157, e.g. “first upper-left light sensor 157”) receives power (see paragraph [0032]) over Ethernet (see paragraph [0031]).

	As per claim [23], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein at least a portion of the third data set is interpolated (see fig. 3).

	As per claim [24], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the controller is located (see fig. 3 unit 250) remotely from the first luminaire housing (see paragraph [0027] and [0072]) and the second luminaire housing (see paragraph [0028]).

	As per claim [25], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the controller (see fig. 3 unit 250) is located within at least one selected from a group consisting of the first luminaire housing (see paragraph [0027] and [0072]) and the second luminaire housing (see paragraph [0028]).

	As per claim [26], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the controller (see fig. 3 unit 250) is integrated into at least one selected from a group consisting of a building management system, a fire alarm system, an infrastructure system, a lighting control system (see fig. 3 unit 200), an imaging application, a microphone application, a sensor application, an environmental sensing system, and a location (see fig. 3 unit 55a and/or  unit 55c) and/or wayfinding system.

	As per claim [27], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first data set relates to a human movement (see fig. 2 unit 182) at the first location (see fig. 3 unit 55a).

	As per claim [28], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 27 (see the above rejection of claim 27), wherein the human movement (see fig. 2 unit 182) is a gesture control (see paragraph [0047]) for controlling (see fig. 3 unit 250) the system (see fig. 3 unit 200).

	As per claim [29], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 27 (see the above rejection of claim 27), wherein the human movement (see fig. 2 unit 182) is an emergency gesture (see paragraph [0047]).

	As per claim [30], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 27 (see the above rejection of claim 27), wherein the human movement (see fig. 2 unit 182) relates to an aggressive human behavior (see paragraph [0047]).

	As per claim [31], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), further comprising an external device (see paragraph [0031]) communicatively coupled to the controller (see fig. 3 unit 250).

	As per claim [32], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 31 (see the above rejection of claim 31), wherein the external device (see paragraph [0031]) is configured to provide control signals to the system (see paragraph [0031]).

	As per claim [33], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the controller (see fig. 3 unit 250) is further configured to determine a presence of a person (see paragraph [0033]) based on at least one of the first data set and the second data set (see paragraphs [0036] and [0038]).

	As per claim [34], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 3 (see the above rejection of claim 3), wherein the one or more room settings (see paragraph [0047]) are controlled (see fig. 3 unit 250) based on the presence of the person (see paragraph [0033]).

	As per claim [35], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 1 (see the above rejection of claim 1), wherein the first data set (see paragraph [0036]) relates to a characteristic of one or more plants (see paragraph [0080]).

	As per claim [36], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 35 (see the above rejection of claim 35), wherein the controller (see fig. 3 unit 250) is further configured to control, based on the characteristic, at least one selected from a group consisting of an irrigation system (see paragraph [0050]) and a fertigation system.

	As per claim [37], most of the limitations have been noted in the above rejection of claim 1.  In addition, Gray discloses the system of claim 35 (see the above rejection of claim 35), wherein the characteristic is at least one selected from a group consisting of a color (see paragraphs [0064-0065]) and a growth stage.

	

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Johnston et al. (US Patent No.: 9,172,913 B1) discloses automatic counter-surveillance detection camera and software. 

	Afrooze et al. (US Pub. No.: 2014/0198218 A1) discloses imaging apparatus with scene adaptive auto exposure compensation.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the o55ttrganization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485       

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485
July 13, 2022